           Case 1:19-cv-06882-JLC Document 86 Filed 12/23/20 Page 1 of 2


                                                                                      12/23/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LAZARO LOPEZ,                                                  :
                                                               :   ORDER
                           Plaintiff,                          :
                                                               :   19-CV-6882 (JLC)
                  - against -                                  :
                                                               :
LITTLE MEXICO WHOLESALE INC., et al., :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The parties in this wage-and-hour case have consented to my jurisdiction

under 28 U.S.C. § 636(c) (Dkt. No. 85) and have submitted a joint “fairness letter”

(Dkt. No. 84) and a proposed settlement agreement (Dkt. No. 84-1) for my approval

under Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015). 1 Courts

generally recognize a “strong presumption in favor of finding a settlement fair” in

cases like this one brought under the Fair Labor Standards Act (“FLSA”), as they

are “not in as good a position as the parties to determine the reasonableness of an

FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15-CV-327 (JLC), 2015 WL

7271747, at *4 (S.D.N.Y. Nov. 6, 2015) (citation omitted). Moreover, in light of

defendants’ financial situation during the COVID-19 pandemic, the “potential

difficulty in collecting damages militates in favor of finding a settlement



1The Court directs the parties’ attention to the following errors in their
submissions: (1) the wrong docket number appears on the settlement agreement; (2)
Paragraphs 1, 7, and 14 refer to plaintiff as “their” as if there is more than one
plaintiff in this matter. In the future, the parties should carefully proofread their
submissions prior to filing them with the Court.

                                                        1
         Case 1:19-cv-06882-JLC Document 86 Filed 12/23/20 Page 2 of 2




reasonable.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y.

2013). See also Hart v. RCI Hosp. Holdings, Inc., No. 09-CV-3043 (PAE), 2015 WL

5577713, at *10 (S.D.N.Y. Sept. 22, 2015) (significant “risk that plaintiffs would not

be able to collect, or fully collect, on a judgment” supported approval of settlement

agreement, which “[g]uaranteed recovery from the other two defendants in the

event that [one] prove[d] unable to pay the entire settlement amount”).

       Having carefully reviewed the joint fairness letter submitted by the parties

as well as the proposed settlement agreement, and having participated in a lengthy

settlement conference with the parties, the Court finds that all of the terms of the

proposed settlement (including the allocation of attorney’s fees and costs) appear to

be fair and reasonable under the totality of the circumstances (and in light of the

factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335

(S.D.N.Y. 2012)). 2

       Accordingly, the proposed settlement is approved. The Clerk is directed to

close this case.

       SO ORDERED.

Dated: December 23, 2020
       New York, New York




2Even though the agreement itself does not explicitly provide for the allocation of
attorney’s fees as articulated in the fairness letter, the Court approves the
settlement with the understanding that plaintiff’s counsel is receiving no more than
1/3 of the settlement proceeds as is represented in the letter. Moreover, the Court’s
approval of the allocation of attorney’s fees should not be construed as an approval
of the hourly rate of plaintiff’s counsel.


                                           2
